993 F.2d 226
United Mine Workers of America, International Union, UnitedMine Workers of America, District 31, United MineWorkers of America, Local Union No. 2095v.Kitt Energy Corporation, Pike Coal Company, Royal Land CompaCompany, Black Diamond Energies, Inc., d/b/a B.D.E. BlackDiamond Energy, Inc., Consolidation Coal Company, KeystoneCoal Company, Philippi Mining Co., Philippi Land HoldingCo., Standard Oil Company, Philippi Prep Plant Co.
NO. 92-3200
United States Court of Appeals,Third Circuit.
Mar 22, 1993

Appeal From:  W.D.Pa.,
Ziegler, J.


1
AFFIRMED.